DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 05/28/2021. The amendments filed on
05/28/2021 have been entered. Accordingly, claims 8-13 remain pending, and claims 1 and 11-12 have been amended.
Drawings
The drawings are objected to because figure legends and labels are not legible and resolution of content depicted in the figures is not discernable in a meaningful way and the specification does not supply adequate detail for interpretation of FIGS. 6A-6D, i.e. the axes do not have proper labeling including units of measure. Information which is also not provided in the specification include lack of descriptions and/or discussion of symbols/graphics used in the figures shown in the drawings should be provided with descriptive text labels, e.g. the filled-in/black circles and white/hollow circles in FIGS. 6A, the gray, black, and hollow dots/icons depicted in FIG. 6D are not discussed in the specification nor is there any indication by descriptive text labels present on the figures as to what value measurements are being depicted by the different symbols in each respective figure. FIG. 6D also includes the Portuguese word “Paciente” which is objected to as US applications must be in English per 37 CFR 1.52(b)(1)(ii).  Further, e.g. the filled-in/black circles and white/hollow circles in FIGS. 6B filed 05/28/2021, appear to be different data than present in FIG. 6B filed 06/27/2018. Corrected drawing sheets in compliance 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both spoon-shaped antenna in [0151] of the specification from the PB Pub for the application and arm cuff on the patient as depicted in FIG. 3.  Further “4” in FIG. 3 is described in [0150] as being a “right arm digital pressure cuff”, though “4” is depicted in FIG. 3 as a photoplethysmograph on the patient’s finger, “5” described as being a “digital photoplethysmography” in [0150] is indicated in FIG. 3 as being the patient’s left wrist without depicting any particular structural device, and “6” described in [0150] as being a “left arm digital pressure cuff” when it is depicted in FIG. 3 as cabling coming from under the patent’s garment.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to because “3” in FIG. 3 is described in [0150] as being a spoon-shaped antenna for “intrabuccal administration of AM RF EMF” that was “placed in the patient's mouth during the entire experiment”, though “3” in FIG. 3 is depicted as an arm cuff on the patient.  Further “4” in FIG. 3 is described in [0150] as being a “right arm digital pressure cuff”, though “4” is depicted in FIG. 3 as a photoplethysmograph on the patient’s finger, “5” described as being a “digital photoplethysmography” in [0150] is indicated in FIG. 3 as being the patient’s left wrist without depicting any particular structural device, and “6” described in [0150] as being a “left arm digital pressure cuff” when it is depicted in FIG. 3 as cabling coming from under the patent’s garment. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the probe configured to intrabuccally administer the one or more electromagnetic signals to one or more subjects in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in [0013] the final sentence is recited as “However, such systems lack the capability to employ measured Hdp values and HRV to diagnose either a type of cancer or any other form of a health condition of a patient.values to diagnose either a type of cancer or any other form of a health condition of a patient.”  (emphasis added). As it can be seen, the last sentence of [0015], italicized as indicated, is grammatically incorrect and appears to be missing part of the sentence.
In [0084] it is recited “Reference to the firrther scientific details related”, which should be changed to “Reference to the further scientific details related”.
Appropriate correction is required.
Claim Objections
Claim 8 is objected to because of the following informalities:  the term represented by the acronym “Hdp” in the limitation “Hdp parameter monitoring system” first should be recited in its entirety before the use of the acronym.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites the limitations “the one or more subjects have a health condition” and “store the representative Hdp variation values in association with the health condition” in lines 16-17 and 25-26, support exists for health conditions such as those relating to the cardiac system including: heart failure, hypertension, coronary artery disease, and pericardial disease, as well as obstructive lung and pleural disease and renal insufficiency (see [0003]), liver diseases (see [0083]) hepatocellular carcinoma (see [0083]-[0084], [0126], [0128]-[0129], [0133]-[0134], [0144]-[0146], [0148], [0154]-[0166]), breast cancer (see [0141]-0142], [0154]-[0157], [0159]-[0161], [0164]-[0167]), ovarian cancer (see [0141]), pancreatic cancer (see [0141]-0142]), however, support does not exist for all health conditions. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, 
In claim 8, the phrase “administer the one or more electromagnetic signals” in lines 16, renders the claim indefinite since it is “unclear to what possible more than one electromagnetic signals the applicant is referring to and if the one or electromagnetic signals that are to be administered are “low-energy”, as it is unclear if the step describing “administer” these signals is meant to refer to the earlier recited steps including the processes of “exposing” and/or “apply”.
 The term "low" in claim 8 is a relative term which renders the claim indefinite.  The terms "low-energy electromagnetic output signals" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 8 recites the limitations “one or more electromagnetic signals” and “the one or more electromagnetic signals based on the plurality of first values to the plurality of second values” in lines 16, 21, & 23-24.  There is insufficient antecedent basis for these limitations in the claim.
Claims 9-13 are also rejected due to their dependency on claim 8 in light of the above rejection
Claim 11 recites the limitation "frequency RF carrier signals" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitations "each controllable generator circuit" and "frequency RF carrier signals" in lines 1 and 4.  There is insufficient antecedent basis for these limitations in the 
Claim 13 recites the limitation "the processing system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The term "highly" in claims 11-13 is a relative term which renders the claim indefinite.  The term "highly specific frequency RF carrier signals" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter claim 8 contains the allowable subject matter as indicated in the steps below carried out by the processor:
“load the SFq from a library into the frequency generator to cause the probe to administer the one or more electromagnetic signals to the patient during the exposure period,
 identify representative Hdp variation values for the plurality of hemodynamic parameters in response to exposure to the one or more electromagnetic signals based on the plurality of first values to the plurality of second values”.
Response to Arguments
Rejections under 35 USC 112
Applicant's arguments filed 05/28/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages nine-ten, last paragraph-second paragraph that
“Applicant respectfully submits that the cited claim term is not indefinite. In particular, the Office appears to be referring to a previous recitation of "exposing" as if the term is recited multiple times in the claim. However, the term "exposing" only appears once in the claim. The term "exposure period" appears multiple times in the claim; however, subsequent recitations of this claim term use "the" and, thus, it is clear they are referring back to the initially recited exposure period. Therefore, it is unclear what exactly the ambiguity is with respect to the "exposing or applying the low-energy electromagnetic carrier output signals to the surrogate patients" claim term. Regardless, Applicant submits that "an electrically-powered frequency generator adapted to be actuated to generate the low-energy electromagnetic carrier output signals for exposing or applying the low-energy electromagnetic carrier output signals to the one or more subjects during the exposure period" is clear as recited in amended claim 8
 
Further, the Office rejected claim 8 because: 
The term "low" in claim 8 is a relative term which renders the claim indefinite. 
The terms "low-energy electromagnetic output signals" and "[l]ow-energy electromagnetic output signals" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
 
Applicant respectfully submits that the cited claim terms are not indefinite. As noted by the MPEP, applicants are free to serve as their own lexicographers and can name and define terms as they see fit. See MPEP § 2173.01. The term "low energy" appears throughout the specification”
In response, it is noted that the above limitation bolded by the applicant and underlined by the examiner, does not reflect the amended limitation of claim 8 filed 05/28/2021 which recites “an electrically-powered frequency generator adapted to be actuated to generate the low-energy electromagnetic output signals for exposing or apply the low-energy electromagnetic output signals to the one or more subjects during the exposure period” nor the limitation from 8 as filed 08/20/2020 & 12/15/2017 which both recite “an electrically-powered frequency generator adapted to be actuated to generate the low-energy electromagnetic carrier output signals for exposing or applying the low-energy electromagnetic carrier output signals to the surrogate patients during the exposure period”. Therefore, it is unclear to what version of the limitation the applicant is referring in their response to arguments.
Applicant cites MPEP § 2173.01 as support that they may serve as their lexicographers “and can name and define terms as they see fit”. Applicant is directed to MPEP § 2173.01 which clear states “A fundamental principle contained in 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is that applicants are their own lexicographers. They can define in the claims what the inventor or a joint inventor regards as the invention essentially in whatever terms they choose so long as any special meaning assigned to a term is clearly set forth in the specification. See MPEP § 2111.01. Applicant may use functional language, alternative expressions, negative limitations, or any style of expression or format of claim which makes clear the boundaries of the subject matter for which protection is sought. As noted by the court in In re Swinehart, 439 F.2d 210, 160 USPQ 226 (CCPA 1971), a claim may not be rejected solely because of the type of language used to define the subject matter for which patent protection is sought” (emphasis added). As can be seen in the immediate section of the MPEP, the applicant has not clearly set forth the special meaning for how the term has been defined by the applicant and the boundaries of subject matter for which the applicant seeks protection is not clear from the sections of the specification applicant has provided as support for their recitation of “low frequency”.
Additionally, applicant is directed to the entirety of MPEP § 2173.05(g).
Superguide Corp. v. DirecTVEnterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
Additionally, in response to applicant’s argument that the term “low energy” is defined as described in [0063] and [0124] of the applicant’s specification, it is noted that the features upon which applicant relies (i.e., as applicant indicates are found in subject matter discussed in [0063] & [0124] of applicant’s disclosure) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues in the last paragraph of page 10
“Based on the use of the term "low energy" throughout the specification and the description of, e.g., the desired SAR to be imparted on the patient, Applicant submits that these claim terms are not indefinite”

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “low energy” in claim 8 is used by the claim to mean “the desired SAR to be imparted to the patient” .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793